ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that CHARLES A. DELEHEY, formerly a Judge of the Superior Court, be publicly reprimanded for violating Canon 1 (a judge should observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 3A(1) (a judge should be faithful to the law and maintain professional competence in it), Canon 3A (6) (a judge shall neither initiate nor consider ex parte or other communications concerning a pending or impending proceeding), and Rule 3:9-3 (a judge shall take no part in plea discussions), conduct prejudicial to the administration of justice that brings the judicial office into disrepute, in violation of Rule 2:15—8(a)(6);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
*279It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and CHARLES A. DELEHEY, formerly a Judge of the Superior Court, is hereby publicly reprimanded.